Citation Nr: 0727375	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-03 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from August 1960 to August 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which continued the then 10 percent 
rating for the veteran's degenerative joint disease of the 
left knee.  Thereafter, by a December 2004 rating decision, 
the RO assigned an increased rating of 20 percent, effective 
May 16, 2002.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.

For the reasons stated below, the Board concludes that 
additional development is required in the instant case.  
Accordingly, this claim will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.

As an additional matter, the Board observes that the veteran 
submitted a timely Notice of Disagreement to a May 2002 
rating decision's denial of service connection for a right 
knee disability.  However, he did not perfect his appeal by 
filing a timely Substantive Appeal after a Statement of the 
Case (SOC) was promulgated on that issue in September 2003.  
Consequently, the Board does not have jurisdiction over that 
issue.  See 38 C.F.R. §§ 20.200, 20.302.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Here, the Board concludes that additional 
development is required in order to comply with the duty to 
assist.

The Board acknowledges that the veteran was accorded VA 
medical examinations which evaluated the severity of his left 
knee in October 2003 and February 2006.  In addition, there 
was a supplemental opinion to the last examination regarding 
the range of motion of the left knee, which was promulgated 
in June 2006.  However, at the June 2007 hearing the veteran 
criticized the accuracy of the most recent examination.  For 
example, he asserted that the examination report stated he 
did not use a cane when in fact he does use a cane.  

The Board further notes that the service-connected left knee 
disability is currently recognized as degenerative arthritis, 
and evaluated on the basis of limitation of motion.  However, 
the veteran has reported giving way of the knee (i.e., 
instability) at the June 2007 hearing.  VA's Office of 
General Counsel has stated that when a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Where additional disability is shown, 
a veteran rated under 5257 can also be compensated under 5003 
and vice versa.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104.  

In view of the foregoing, the Board concludes that a new 
examination is required to address the current nature and 
severity of the veteran's service-connected left knee 
disorder, to include whether a separate compensable rating 
based upon recurrent subluxation and/or instability is 
warranted.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In addition, the Board observes that the veteran reported 
recent treatment from a private clinician (Dr. V) at the June 
2007 hearing.  Consequently, a remand is also required to 
request these records.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his left 
knee since February 2006.  After securing 
any necessary release, the RO should 
obtain those records not on file.  In 
pertinent part, the RO should follow-up 
on the veteran's account of recent 
treatment from a Dr. V, as detailed at 
his June 2007 hearing.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate the current nature and 
severity of his service-connected left 
knee disability.  The claims folder 
should be made available to the examiner 
for review in connection with the 
examination; the examiner must state that 
the claims folder was reviewed.

It is imperative that the examiner 
comment on the functional limitations 
caused by pain and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on range of 
motion.  The examiner must also 
specifically state whether the veteran 
experiences recurrent instability and/or 
subluxation of the left knee.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of whether a separate 
rating is warranted for recurrent 
instability and/or subluxation pursuant 
to VAOPGCPRECs 23-97 and 9-98.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental SOC (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the last SSOC in December 2006, and provided an opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

